Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                       No. 04-18-00581-CR

                                          Justin LUNA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9367
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due December 14, 2018, but was not filed. We
eventually ordered the appeal abated and remanded to the trial court for an abandonment hearing.
The trial court held that hearing on April 11, 2019, and found appellant still desires to prosecute
this appeal with his appointed counsel and neither appellant nor counsel has abandoned the
appeal. We adopted the findings and conclusions of the trial court and ordered the abatement
lifted. We further ordered appellant’s appointed counsel to file appellant’s brief in this court on
or before April 30, 2019.

        On the due date, appellant’s counsel filed a motion for extension of time asking for
another two weeks in which to file the brief. After reviewing the motion, we GRANT
appellant’s motion for extension of time and ORDER appellant’s counsel to file the appellant’s
brief in this court on or before May 14, 2019. We advise Mr. Montgomery that no further
extensions of time to file the brief will be granted. Additionally, if the brief is not filed in
this court on or before May 14, 2019, we will order Mr. Montgomery to appear in this
court and show cause why he should not be held in civil or criminal contempt or otherwise
sanctions.

        We order the clerk of this court to serve this order on counsel by first class United States
mail and by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery. The clerk should also send the
order to counsel pursuant to usual methods of service. We further order the clerk of this court to
serve this order on the trial court and counsel for the State.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court